UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7198


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS LEE WARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00146-REP-1)


Submitted:    October 20, 2008              Decided:   October 29, 2008


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   James  Wagner,   Assistant   Federal  Public   Defender,
Richmond, Virginia, for Appellant. Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas   Lee   Ward    appeals     the   district    court’s    order

denying his 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2008)

motion for reduction of sentence.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 United States v. Ward,

No. 3:00-cr-00146-REP-1 (E.D. Va. June 20, 2008).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in     the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2